DETAILED ACTION
	This office action is in response to the amendment filed on March 31, 2022.  In accordance with this amendment, independent claims 1 and 6 have been amended.  The amendments to the specification are acknowledged.  The filing of a timely terminal disclaimer has been received and recorded. 
Claims 1-12 remain pending, with claims 1 and 6 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,495,838 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.  Claims 1 and 6 are in independent claim form, and have been amended into condition for allowance on March 31, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Burke et al. ‘974; Aznag et al. WO ‘846; Claessens et al. ’55) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claims 1 or 6 on March 31, 2022, when considering such features as a whole and as arranged.  In particular, although any one structural feature may be found in different prior art references, there is no reasonable suggestion (with clear motivation) to combine each of such features into the combination of claims 1 or 6.  The Examiner must consider the context of the application and drawings, in particular Figs. 1, 6, 10, etc.  Claims 2-5 and 7-12 are also found allowable at least as being in dependent claim form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-8), filed March 31, 2022, with respect to the claim amendments to independent claims 1 and 6 in view of the closest prior art of record, have been fully considered and are persuasive.  Based on the narrowing amendments, and the clear description of how the claims obviate a prima facie case of obviousness (on pages 6-8), all prior art rejections mailed on February 14, 2022 have been withdrawn.  All claim objections and rejections under 35 U.S.C. 112(b) have also been withdrawn.  Claims 1-12 now serve to create a patentable distinction over the closest prior art of record.

The filing of a timely terminal disclaimer (to the parent ‘838 patent) overcomes the non-statutory double patenting rejection as mailed on February 14, 2022.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A:

-Reference A to Claessens ‘551, which is pertinent to both axial and radial compression.  See paragraphs [0091], [0095], and [0125] for radial compression discussion.  However, nothing in Claessens ‘551, in consideration of the other prior art of record, would allow the Examiner to present a prima facie case of obviousness to the combination presented by either independent claim 1 or 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
April 8, 2022